In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00165-CV

CARLYE JONES MILLER, Appellant               §   On Appeal from the 393rd District
                                                 Court

                                             §   of Denton County (19-11600-393)
V.
                                             §   March 11, 2021

                                             §   Memorandum Opinion by Justice
MICHELLE WATKINS, Appellee                       Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Carlye Jones Miller shall pay all of the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS

                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel